DETAILED ACTION

Response to Amendment
The Amendment filed 4/12/2021 has been entered. Claims 31, 36-38 and 43-51 remain pending in the application. Claim 1-30, 32-35 and 39-42 were cancelled. Claims 47-51 are withdrawn

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021, 4/12/2021 and 4/12/2021 were filed after the filing date of the application on 9/19/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 36-38 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hidde (DE 202013003009 U1) in view of Hamilton (US 20120311865 A1) and in further view of Lambert (US 20160037868 A1) and in further view of Sexton (US 5432986).
Regarding claim 31, Hidde teaches a shaving device (see Figures 1-3) comprising: a handle (100);
a support member (combination of 21, 22, 24 and 31) disposed about a first end of said handle (see Figure 1), said support member comprising at least one arm extending (22 and 24) outward from a yoke (21);
a blade cartridge retention frame (40) coupled to said at least one arm and configured to pivot about a pivot axis (axis of 50), said blade cartridge retention frame comprising a replaceable blade cavity including one or more continuous sidewalls (wall of 43 and 42) defining an opening (opening of 45) to said replaceable blade cavity and a frame recess (47) extending along at least a portion of said one or more continuous sidewalls (see Figure 2); and
a replaceable blade assembly (60) comprising a top surface including at least one razor blade (68, see Figures 1-4) and a bottom surface (bottom of 60) including at least one edge (back top edge of 60) configured to be at least partially received through said opening and having a perimeter that is surrounded by said one or more continuous sidewalls of said replaceable blade cavity and 
a latch (66) to generate a snap fit with said frame recess to releasably couple said replaceable blade assembly to said blade cartridge retention frame (see Figures 1-4), wherein said at least one razor blade extends along a razor blade longitudinal axis that is substantially parallel to said pivot axis when said replaceable blade assembly is releasably coupled to said blade cartridge retention frame (see Figures 1-4).
Hidde fails to teach a frame magnet and a blade assembly magnet configured to generate a magnetic force with said frame magnet to releasably couple said replaceable blade 
Hamilton teaches a razor device including a blade assembly (30) with a group of a blade assembly magnets (15) along one back edge of the blade assembly (see Figure 5) and a frame (1) with a group of a frame magnets (14) along each of the edge of the frame (see Figure 5), wherein the blade assembly magnet to generate a magnetic force with said frame magnet in order to connect the frame and the blade assembly (see Figure 5), the blade assembly magnets are substantially coextensive (coextensive since the magnets are contacting directly) with said frame magnet when said replaceable blade assembly is coupled to said blade cartridge retention frame (see Figure 5). Hamilton does teach a series of magnets that generally have the same effect as one long magnet.
Because both Hidde and Hamilton teach a type of frame and blade assembly connection arrangement (snap fit on the side of the blade assembly vs a group of magnets on the blade of the blade assembly), it would have been an obvious for one of ordinary skill in the art to substitute the magnetic connection as taught by Hamilton for the snap fit connection as taught by Hidde for the purpose of the providing a means for connecting the cartridge to a frame. Furthermore, such modification will achieve the predictable result of providing a connection of the frame and the cartridge, since both connection of Hidde and Hamilton are known for the same purpose in the art. See MPEP § 2143 I. (B). The resulting device of modified Hidde teaches the magnets on the back side of the blade assembly, as taught by Hamilton. 
Lambert teaches magnet connection system, wherein a group of small magnets (see Figure 6) and a long bar magnetic (see Figure 4) are known for the same purpose of connecting two parts (paragraph 0008 and 0032). Lambert is considered analogous, since it solves the same problem of using magnets for connecting two parts.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Hidde to make the group of magnets on the back of the blade assembly of modified Hidde (the group of magnets of Hamilton after modification) into a single long magnet (Figure 4 of Lambert), as taught by Lambert for the desired design of the end user. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.06 IV. B.
Sexton teaches different shaped magnetic fasteners (see Figure 3-5) for connecting two parts. One type of magnetic fastener includes an inner part (80) connected to a frame (82), wherein a magnet (83) extends proximate to and along an entirety of said at least one edge of the inner part (83 on 81, see Figure 3), such that both the inner part (81) and the magnet (83) fit into the frame (col. 6 lines 40-42). 
Examiner notes that size, shape and location of the magnets are design aspects (result effected variables) considered during the making of the magnetic connection, each aspect effects the strength of the magnetic connection in the device, one of ordinary skill in the art understand that the magnetic connection with more surface contact would have a stronger connection (under the condition that the two magnets of the same magnetic strength). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the 
Regarding claim 36, modified Hidde further teaches said at least one arm comprises a first and a second arm (22, 24 of Hidde) extending outward from said yoke, said shaving device further comprising one or more pivot pins (50 of Hidde) extending laterally outward from first and second opposite lateral edges of said blade cartridge retention frame along said pivot axis (see Figures 1-4 of Hidde).
Regarding claim 37, modified Hidde further teaches said support member is a unitary piece with said handle (see Figure 1a-b of Hidde, note “unitary” does not mean “monolithic” nor does it mean “inseparable”, it just means that it is generically held together).
Regarding claim 38, modified Hidde further teaches said support member is removably coupled to said handle (see Figure 5 of Hidde).
Regarding claim 43, modified Hidde further teaches said sidewall extends completely around at least a portion of said replaceable blade assembly (see Figures 1-4 of Hidde).
Regarding claim 44, Hidde teaches a shaving device (see Figures 1-4) comprising: a handle (combination of 31 and 100);

a blade cartridge retention frame (40) coupled to said at least one arm and configured to pivot about a pivot axis (axis of 50), said blade cartridge retention frame comprising a replaceable blade cavity including one or more sidewalls (43 and 42) defining an opening to said replaceable blade cavity (space in 45) and a frame recess (47) extending along an a part of at least one of said one or more sidewalls (see Figure 2); and
a replaceable blade assembly (60) comprising a top surface including at least one razor blade (68, see Figures 1-4) and
a blade assembly latch (66) coupled to said replaceable blade assembly, said blade assembly latch configured to be at least partially received through said opening and having a perimeter that is surrounded by said one or more sidewalls of said replaceable blade cavity and to generate snap fit arrangement with said frame recess to releasably couple said replaceable blade assembly to said blade cartridge retention frame (see Figures 1-4), wherein said at least one razor blade extends along a razor blade longitudinal axis that is substantially parallel to said pivot axis when said replaceable blade assembly is releasably coupled to said blade cartridge retention frame (see Figures 1-4).
Hidde fails to teach a frame magnet extending along an entirely of at least one of said one or more sidewalls and a blade assembly magnet configured to generate a magnetic force with said frame magnet in order to connect the frame and the blade assembly and a perimeter of said blade assembly magnet is substantially coextensive with said frame magnet.
Hamilton teaches a razor device including a blade assembly (30) with a group of a blade assembly magnets (15) along one back edge of the blade assembly (see Figure 5) and a frame (1) with a group of a frame magnets (14) along each of the edge of the frame (see Figure 5), wherein the blade assembly magnet to generate a magnetic force with said frame magnet in order to connect the frame and the blade assembly (see Figure 5), the blade assembly magnets are substantially coextensive (coextensive since the magnets are contacting directly) with said frame magnet when said replaceable blade assembly is coupled to said blade cartridge retention frame (see Figure 5). Hamilton does teach a series of magnets that generally have the same effect as one long magnet.
Because both Hidde and Hamilton teach a type of frame and blade assembly connection arrangement (snap fit on the side of the blade assembly vs a group of magnets on the blade of the blade assembly), it would have been an obvious for one of ordinary skill in the art to substitute the magnetic connection as taught by Hamilton for the snap fit connection as taught by Hidde for the purpose of the providing a means for connecting the cartridge to a frame. Furthermore, such modification will achieve the predictable result of providing a connection of the frame and the cartridge, since both connection of Hidde and Hamilton are known for the same purpose in the art. See MPEP § 2143 I. (B). The resulting device of modified Hidde teaches the magnets on the back side of the blade assembly, as taught by Hamilton. 
Lambert teaches magnet connection system, wherein a group of small magnets (see Figure 6) and a long bar magnetic (see Figure 4) are known for the same purpose of connecting two parts (paragraph 0008 and 0032). Lambert is considered analogous, since it solves the same problem of using magnets for connecting two parts.  

Sexton teaches different shaped magnetic fasteners (see Figure 3-5) for connecting two parts. One type of magnetic fastener includes an inner part (80) connected to a frame (82), wherein a magnet (83) extends proximate to and along an entirety of said at least one edge of the inner part (83 on 81, see Figure 3), such that both the inner part (81) and the magnet (83) fit into the frame (col. 6 lines 40-42). 
Examiner notes that size, shape and location of the magnets are design aspects (result effected variables) considered during the making of the magnetic connection, each aspect effects the strength of the magnetic connection in the device, one of ordinary skill in the art understand that the magnetic connection with more surface contact would have a stronger connection (under the condition that the two magnets of the same magnetic strength). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the device of Hidde to have the single blade assembly magnet of modified Hidde to match the entire bottom edge of the blade cartridge, as taught by Sexton, in order to better fit the cartridge within the frame (col. 6 lines 40-42 of Sexton) and increase the magnetic connection of the frame with the blade assembly (since having the magnet contact area match the entire .

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hidde (DE 202013003009 U1) in view of Hamilton US 20120311865 A1) and in further view of Lambert (US 20160037868 A1) and in further view of Sexton (US 5432986) and in further view of Royle (Us 20100083505 A1).
Regarding claims 45-46, modified Hidde further teaches said replaceable blade assembly and said blade cartridge retention frame are biased towards an initial starting position via springs (51 of Hidde, see Figure 4 of Hidde).
Modified Hidde fails to teach said replaceable blade assembly and said blade cartridge retention frame are magnetically biased towards an initial starting position.
Royle teaches a blade assembly that is magnetically biased towards an initial starting position via magnets (22, 24, paragraph 0007). 
It would have been obvious to one of ordinary skill in the art to further modify the device of Hidde to change the spring arrangement of Hidde into a magnetically biasing arrangement, as taught by Royle, in order to create a very smooth and consistently reproducible pivotal movement (paragraph 0007 of Royle).


Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Sexton is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sexton is reply upon for the teaching of magnetic connection between two parts, where the size of the magnet matches the size of the frame cavity (see Figure 3 of Sexton). Because Sexton is teaching using magnets as the fastening device, which is the same pertinent problem as the current application, Sexton is considered analogous. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sexton is reply upon to show the maximum extend of increasing the contact area of the magnet without interfering with the other function of the device, in order to increase contact strength of the magnetic connection. Since a change in form or shape is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/06/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724